Case 1:19-cv-00010-JTN-SJB ECF No. 1168, PageID.119576 Filed 07/26/21 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


      WOLVERINE WORLD WIDE, INC.,

            Plaintiff,
                                                                     Case No. 1:19-cv-10
      v.
                                                                     HON. JANET T. NEFF
      THE AMERICAN INSURANCE COMPANY,
      et al.,

            Defendants.
      _________________________________/


       MEMORANDUM OPINION AND ORDER ADOPTING THE SPECIAL MASTER’S
               REPORT AND RECOMMENDATION (ECF NO. 1050)

           On April 8, 2021, Special Master Paula Manderfield issued an “Opinion and Order on

  Defendants’ Cross-Motion for Partial Summary Judgment Regarding Pre-Tender1 Defense Costs”

  (ECF No. 1050). The Court treats the Special Master’s decision as a Report and Recommendation.

  See W.D. Mich. LCivR 72.3(c); FED. R. CIV. P. 53(f).

           The Special Master recommended two conclusions in the Report and Recommendation:

  (1) “that the Varnum Notice of Intent to File Citizen Suit under RCRA [the Resource Conservation



  1
    In their original motion, Defendants Century Indemnity Company, as successor to CCI Insurance
  Company, as successor to Insurance Company of North America (“Century”); Liberty Mutual
  Insurance Company (“Liberty Mutual”); and The Travelers Indemnity (“Travelers”) argued that
  Wolverine first provided notice of certain of the Underlying Environmental Actions on January 8,
  2018 (ECF No. 627 at PageID.47607). Separately, Defendant Employers Insurance Company of
  Wausau (“Wausau”) argued that it was first provided notice of certain of the Underlying
  Environmental Actions on June 7, 2018 (id. at PageID.47608). As discussed below, the Special
  Master determined the accrual date of defense costs or date of notice for all these insurers as
  January 8, 2018.
Case 1:19-cv-00010-JTN-SJB ECF No. 1168, PageID.119577 Filed 07/26/21 Page 2 of 11




  and Recovery Act] does not invoke defense obligations under the insurance policies in this case;”

  and (2) “that January 8, 2018 was the date that Defendants Century, Travelers, and Wausau

  received notice of a suit under the terms of their policies and consistent with Michigan law” (ECF

  No. 1050 at PageID.114331).

         Plaintiff filed an objection to the Special Master’s first recommended conclusion on April

  15, 2021 (ECF No. 1057); Certain Defendants2 responded in opposition (ECF No. 1076); Plaintiff

  then filed a motion for leave to file a reply (ECF No. 1065); and Insurers responded in opposition

  (ECF No. 1076).

         Employers Insurance Company of Wausau filed objections on April 15, 2021 to the Special

  Master’s second recommended conclusion as to the triggering date (January 8, 2018) for its

  defense obligations (ECF No. 1056). Plaintiff responded in opposition (ECF No. 1061).

         For the reasons that follow, the Court adopts the Special Master’s Report and

  Recommendation (ECF No. 1050) and overrules the objections (ECF Nos. 1056 & 1057).

                                    I. STANDARD OF REVIEW

         The Court reviews de novo the factual findings and legal conclusions of the Special Master

  on which the parties have raised specific objection. See 28 US.C. § 636(b)(1)(B); FED. R. CIV. P.

  53(f); Hochstein v. Microsoft Corp., 730 F. Supp. 2d 714, 717 (E.D. Mich. 2010). The Court “may

  adopt or affirm, modify, wholly or partly reject or reverse, or resubmit to the master with

  instructions.” FED. R. CIV. P. 53(f)(1).




  2
     “Certain Defendants” or “Insurers”: Employers Insurance Company of Wausau, Century
  Indemnity Company, as successor to CCI Insurance Company, as successor or Insurance Company
  of America, and the Travelers Indemnity Company (ECF No. 1076 at PageID.114597).
                                                  2
Case 1:19-cv-00010-JTN-SJB ECF No. 1168, PageID.119578 Filed 07/26/21 Page 3 of 11




                                            II. ANALYSIS

         In addressing “Certain Defendants’ Cross-Motion for Partial Summary Judgment

  Regarding Pre-Tender Defense Costs” (ECF No. 627), the Special Master decided “two distinct

  but related issues”: “First, whether a pre-filing Notice of Intent to File Citizen Suit under RCRA

  [on November 2, 2017] invokes defense obligations under an insurance policy, or if the filing of

  an actual lawsuit is required. Second, a determination must be made as to what date Defendants

  were provided notice under their respective policies, which will dictate what date post-tender

  defense costs began to accrue” (ECF No. 1050 at PageID.114327).

         Broadly, the Special Master made a finding on the triggering date of Defendants-Insurers’

  duty to defend—the date Defendants-Insurers were provided notice—invoking Plaintiff’s rights

  under the insurance policies. The Special Master then concluded that January 8, 2018 was the date

  that defense costs began to accrue (id. at PageID.114331).

         Plaintiff Wolverine objects to the Special Master’s conclusion that it did not invoke defense

  obligations under the insurance policies when it furnished the Insurers with the Notice of Intent to

  File Citizen Suit under RCRA from the Varnum law firm (ECF No. 1057; Ex. C-1, ECF No. 557-

  1 at PageID.44708, 44710, 44713-44725).

         Separately, insurer Wausau objects that it did not receive effective notice of its defense

  obligations on January 8, 2018 when notice was provided to its parent company Liberty Mutual

  (ECF No. 1056 at PageID.114360). It also objects to the Special Master’s conclusion as to the

  notice date because “it lacks clarity” with respect to whether “it obligates the Insurers to pay pre-

  tender defense costs in connection with the underlying suits that had not yet been filed at the time

  notice of the first suits against Wolverine was provided to the Insurers” (id. at PageID.114361).

  The Court addresses each of these objections in turn.



                                                   3
Case 1:19-cv-00010-JTN-SJB ECF No. 1168, PageID.119579 Filed 07/26/21 Page 4 of 11




  A. Plaintiff Wolverine’s Objection to the Special Master’s Conclusion that its
  Correspondence to Insurers Regarding the Notice Letter of an Intent to File Suit Did Not
  Trigger Insurers’ Duty to Defend

          Plaintiff objects to the Special Master’s conclusion because according to Plaintiff it was

  unnecessarily formalistic: “the formal filing of a lawsuit is not necessary to trigger an insurer’s

  ‘duty to defend any suit against the insured” (ECF No. 1057 at PageID.114370). Plaintiff states

  that the “functional equivalent of a traditional court action” is sufficient to trigger an insurer’s duty

  to defend (id. at PageID.114370-114371, citing Michigan Millers Mut. Ins. Co. v. Bronson Plating

  Co., 519 N.W.2d 864, 866 (Mich. 1994)). The Varnum Notice it provided “was akin to a formal

  complaint,” and the duty to defend is triggered where legal action is “probable and imminent” (id.

  at PageID.114371-114372, citing Ryan v. Royal Ins. Co., 916 F.2d 731, 735, 738 (1st Cir. 1990)).

          The Insurers respond that the Special Master properly ruled that the November 2, 2017

  letter did not trigger any defense obligation because the letter “was merely notice of a potential

  future private suit” (ECF No. 1063 at PageID.114396-114397). According to Insurers, the notice

  of intent to file a suit cannot trigger defense obligations because any potential future litigation may

  never materialize, as with the RCRA suit here, where plaintiffs “subsequently filed lawsuits based

  on Michigan law and never sought to hold Wolverine liable under [the] RCRA” (id. at

  PageID.114399-114400).

          The Court agrees with the Special Master’s assessment that the insured’s November 2,

  2017 letter did not trigger defense obligations. Under Michigan law, the duty to defend arises

  “when a claim is brought against the insured with allegations that ‘even arguably come within the

  policy coverage.’” Aetna Cas. & Sur. Co. v. Dow Chem. Co., 44 F. Supp. 2d 847, 852 (E.D. Mich.

  1997) (quoting American Bumper and Mfg. Co. v. Hartford Fire Ins. Co., 550 N.W.2d 475, 481,

  484 (Mich. 1996) (change from original) (“the duty to defend is triggered when a claim is made



                                                     4
Case 1:19-cv-00010-JTN-SJB ECF No. 1168, PageID.119580 Filed 07/26/21 Page 5 of 11




  against the insured that even arguably comes within the policy’s period and scope of coverage”);

  Century Indem. Co. v. Aero-Motive Co., 318 F. Supp. 2d 530, 544 (W.D. Mich. 2003) (“the duty

  to defend arises when the underlying suit is initiated against the insured”).

         The complaint3 trigger is essential because the “duty to defend depends on the allegations

  made in the complaint by a third party against the insured,” and the duty to defend is determined

  by examining the allegations of the underlying complaint against the provisions of the insurance

  policy. Alticor, Inc. v. Nat’l Union Fire Ins. Co. of Pennsylvania, 916 F. Supp. 2d 813, 825–26

  (W.D. Mich. 2013); see Aetna Cas. & Sur. Co., 44 F. Supp. 2d at 852.

         Plaintiff urges the Court to apply a functional equivalent test to find that its November 2,

  2017 letter, apprising the Insurers of the Varnum letter and Notice of Intent, was the functional

  equivalent of a complaint and contained information on an occurrence, claim, or potential claim

  related to Perfluoroalkyl groundwater contamination (ECF No. 1050 at PageID.114320; ECF No.

  1057 at PageID.114370-114371).

         The functional equivalent test is reserved, however, for government enforcement actions

  where a government agency initiated an action and triggered coverage by “advising the insureds

  of potential liability for costs and future civil enforcement actions.” Dupuis v. Utica Mut. Ins. Co.,

  No. 250766, 2006 WL 1084336, at *6 (Mich. Ct. App. Apr. 25, 2006); see Tenneco Inc. v.

  Amerisure Mut. Ins. Co., 761 N.W.2d 846, 860 (Mich. Ct. App. 2008) (“governmental agency




  3
     The duty to defend commences at the earliest at the filing of a complaint in a traditional court
  action. See AMI Ent. Network, Inc. v. Zurich Am. Ins. Co., No. 12-CV-12972, 2012 WL 5199668,
  at *4 (E.D. Mich. Oct. 22, 2012). The Court agrees with the Special Master that the duty to defend
  began in this case upon notice to the Insurers from the insured of the lawsuits filed against insured
  (Notice of Claim Letter, ECF No. 557-2 at PageID.44727). See id.
                                                    5
Case 1:19-cv-00010-JTN-SJB ECF No. 1168, PageID.119581 Filed 07/26/21 Page 6 of 11




  demands for environmental remedial action are ‘suits’ within the meaning of this standard liability

  insurance policy condition”).4

          As Defendants-Insurers point out, the underlying action was only initiated with the filing

  of a complaint, and the complaint may take a different form from what was stated in a notice letter.

  See Upjohn Co. v. Aetna Cas. & Sur. Co., 768 F. Supp. 1186, 1196, 1198–99 (W.D. Mich. 1990)

  (interpreting the term “suit” in the civil litigation context according to its ordinary, plain language

  meaning, the “term is generally used to refer to [the initiation of] formal legal proceedings”). This

  point is crucial from the standpoint of analyzing the duty to defend because the law has demarcated

  the complaint, the formal initiation of legal proceedings as the starting point for analyzing the duty

  to defend. See Century Indem. Co. v. Aero-Motive Co., 336 F. Supp. 2d 739, 746 (W.D. Mich.

  2004) (citing GAF Sales & Serv., Inc. v. Hastings Mut. Ins. Co., 568 N.W.2d 165, 167 (1997);

  Kangas v. Aetna Cas. & Sur. Co., 235 N.W.2d 42, 44 (Mich. Ct. App. 1975) (internal quotations

  and citations omitted) (“it is a general rule that the duty of the insurer to defend an action against

  an insured is to be determined from the allegations of the complaint”).

          The complaint is crucial because it is the allegations in the formal proceedings of a lawsuit

  that ultimately determine whether the duty to defend is triggered, whether the allegations arguably

  fall within the policy coverage, not the allegations in a demand letter or notice of intent to file suit.

  See Sarkis v. Cincinnati Ins. Co., No. 280860, 2008 WL 4891487, at *2 (Mich. Ct. App. Nov. 13,

  2008) (duty to defend may arise during discovery); Protective Nat. Ins. Co. of Omaha v. City of



  4
    To further underline the point: there are situations where an action is initiated in a form other
  than the filing of a complaint, which Special Master Manderfield effectively summarized as
  “coercive agency action,” and the initiation of these actions can serve as the functional equivalent
  of the initiation of a traditional court action, (ECF No. 1050 at PageID.114330). See Michigan
  Millers Mut. Ins. Co., 519 N.W.2d at 866; Aetna Cas., 44 F. Supp. 2d at 862 (Texas Department
  of Water Resources’ notice of violation letters “not the functional equivalent of ‘suits’ and thus
  did not give rise to a duty to defend).
                                                     6
Case 1:19-cv-00010-JTN-SJB ECF No. 1168, PageID.119582 Filed 07/26/21 Page 7 of 11




  Woodhaven, 476 N.W.2d 374, 375–76 (1991). Thus, the Special Master did not err in concluding

  that Plaintiff’s November 2, 2017 notice letter did not trigger the Insurers’ defense obligations.

  B. Wausau’s Objection to the Special Master’s Conclusion that it Received Notice of Claim
  on January 8, 2018

         Wausau objects to the Special Master’s conclusion that it received notice on January 8,

  2018 because no reasonable insurer would have interpreted the January letter “as having tendered

  suits to it under the Wausau Policies or have concluded that the letter required a response in

  connection with the ‘Employers’ policies” (ECF No. 1056 at PageID.114362).

         Plaintiff responds that Wausau received proper notice along with the other Defendants-

  Insurers on January 8, 2018 because it sent the notice letter to Liberty and Wausau at the correct

  address for Liberty (Wausau’s parent company); the letter provided Liberty and Wausau with

  notice of suits filed against Wolverine for which Wolverine was seeking a defense and indemnity;

  the notice letter listed the applicable policies under which Wolverine was giving notice; the

  Wausau Policies were included in the list, identified by accurate policy numbers, accurate policy

  periods, and the first word of Wausau’s corporate name; and the policies did not require more of

  Plaintiff (ECF No. 1061 at PageID.114387-114388).

         The Court also agrees with the Special Master’s assessment on Wausau’s notice date. The

  Court does not find that a separate, formal tender of defense is required under the law or the policy

  (Wausau Policy, ECF No. 504-3 at PageID.11964-11965), in addition to the notice Plaintiff, the

  insured, provided to Wausau, through its parent company Liberty Mutual. See Aetna Cas. & Sur.

  Co., 44 F. Supp. 2d 847 (in the absence of policy language supporting a rule that formal tender to

  the insurer gives rise to the insurer’s duty to defend the court will not apply such rule); Stryker

  Corp. v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, No. 1:05-CV-051, 2009 WL 56671, at *3

  (W.D. Mich. Jan. 8, 2009). The Court finds that the Special Master did not err in concluding that

                                                   7
Case 1:19-cv-00010-JTN-SJB ECF No. 1168, PageID.119583 Filed 07/26/21 Page 8 of 11




  Wausau was supplied notice through its parent company Liberty Mutual with policy numbers and

  periods correctly identified and that the notice was sufficient to trigger the duty to defend under

  the policy.

  C. Wausau’s Objection to the Special Master’s Conclusion that the January Notice Letter
  Did Not Provide Notice for all the Underlying Environmental Actions, Even Ones Not Yet
  Filed, and Wausau Should Not Be Required to Pay for Defense Costs Incurred Prior to
  Actual Tender of Any Specific Underlying Suit

         Wausau objects that the January notice letter only provided notice of a small subset of the

  Underlying Environmental Actions, and it should not be required to pay for defense costs incurred

  prior to the actual tender of any specific underlying suit (ECF No. 1056 at PageID.114365-

  114366). According to Wausau, the Insurers’ policies and Michigan law dictate that “defense

  obligations are triggered by the tender of each individual underlying suit” (id. at PageID.114366).

  Wausau quotes the following language from the Wausau policies in Paragraph 4 of the Conditions

  section of the policies, under “Insured’s Duties in the Event of Occurrences, Claim, or Suit” in

  support:

         (b) If a claim is made or suit is brought against the insured, the insured shall
         immediately forward to the company every demand, notice, summons or other
         process received by him or his representative.

  (ECF No. 1056 at PageID.114366; ECF No. 504-3 at PageID.11965).

         Plaintiff responds that under Michigan law “when an insured, like Wolverine, faces a series

  of related lawsuits that arise from the same common set of circumstances as is the case here, an

  insurer’s refusal and/or failure to defend its insured in the first of these common suits constitutes

  a waiver of any need for the insured to continue to notify its insurer of subsequent suits because

  such further notice would be futile, and the insurer is estopped from later raising defenses based

  on late notice or pre-tender” (ECF No. 1061 at PageID.114389, citing Hamilton Specialty Ins. Co.

  v. Transition Inv., LLC, 818 F. App’x 429 436 (6th Cir. 2020); Fireman’s Fund Ins. Cos. v. Ex-

                                                   8
Case 1:19-cv-00010-JTN-SJB ECF No. 1168, PageID.119584 Filed 07/26/21 Page 9 of 11




  Cell-O Corp., 790 F. Supp. 1318, 1330 (E.D. Mich. 1992)). Plaintiff also argues that because of

  the common core set of facts and allegations in each of the Underlying Actions and Wolverine’s

  unified defense it would be procedurally and practically impossible to separate pre-tender defense

  costs on a case-by-case basis (id. at PageID.114389-114390, citing Bd. of Trustees of Mich. State

  Univ. v. Cont’l Cas. Co., 730 F. Supp. 1408, 1412 (W.D. Mich. 1990)).

         The Court agrees that the Special Master effectively determined notice of the Underlying

  Actions (ECF No. 1050 at PageID.114318). “The purpose of notice provisions is to allow the

  insurer to make a timely investigation of the accident in order to evaluate claims and to defend

  against fraudulent or excessive claims.” See Upjohn, 768 F. Supp. at 1202 (internal quotation

  marks and citation omitted). Here, Plaintiff asserts that Defendants-Insurers did not provide

  Plaintiff with a defense in any of the Underlying Actions even after Plaintiff put the Insurers on

  notice of the raft of actions against it related to a common set of facts—thus, notice of each

  individual action would have been futile (ECF No. 1061 at PageID.114388).5



  5
     Even assuming that notice was required for each subsequent individual action, “an insured’s
  breach of a notice provision will not be deemed material and will not excuse the insurer’s
  performance under the contract unless the insurer can prove it was prejudiced by the untimely
  notice.” Aetna Cas. & Sur. Co., 44 F. Supp. 2d 847, 857 (E.D. Mich. 1997). “[A]n insurer who
  seeks to cut off responsibility on the ground that its insured did not comply with a contract
  provision requiring notice immediately or within a reasonable time must establish actual prejudice
  to its position” and “an insurer who knows of legal proceedings against its insured, but nevertheless
  chooses to rest on its claim of noncoverage, faces a heavy burden in demonstrating prejudice from
  its insured’s failure to comply with a notice provision.” See Koski v. Allstate Ins. Co., 572 N.W.2d
  636, 639-40 n.7 (Mich. 1998). Prejudice cannot be shown where the insurer receives notice of a
  suit or adequate and timely information of the institution of an action from any source. See Cherry
  v. Am. Country Ins. Co., 449 F. Supp. 3d 701, 712 (E.D. Mich. 2020) (citing and quoting Auto
  Club Ins. Ass’n v. Hall, 2005 WL 1813225 (Mich. Ct. App. Aug. 2, 2005) (“notice of suit from any
  source triggers an insurer’s duty to defend”; Weller v. Cummins, 47 N.W.2d 612, 615 (Mich.
  1951)). Prejudice is also undermined based on inaction after notice. Aetna Cas. & Sur. Co., 10 F.
  Supp. 2d at 822 (“insured’s late notice of claims by Environmental Protection Agency (EPA) and
  Massachusetts did not prejudice comprehensive general liability CGL) insurer, where it became
  aware in 1985 of EPA suit against insured and did not seek to participate in those actions or conduct
  any independent investigation”).
                                                   9
Case 1:19-cv-00010-JTN-SJB ECF No. 1168, PageID.119585 Filed 07/26/21 Page 10 of 11




          The Court agrees that notice of the first filed actions triggered the duty to defend for the

   parallel and follow-on lawsuits. Wausau knew of the actions against Plaintiff and “elected not to

   participate, apparently hoping to succeed on a technicality if the plaintiff ever sought to collect.”

   Cherry, 449 F. Supp. 3d at 712; Upjohn, 768 F. Supp. at 1196 (internal quotation marks and

   citations omitted) (“the duty to defend is triggered for an entire action if only some of the

   allegations fall within coverage provisions even if others do not”). “[W]here an insurer expressly

   refuses to defend an insured in a first action and thereafter a second action is commenced involving

   substantially the same issues, that a tender of defense in the second action is unnecessary.”

   Fireman’s Fund, 790 F. Supp. at 1329–30. The Court, therefore, finds that the Special Master

   correctly determined when notice of all the Underlying Environmental Actions was effectively

   tendered.



                                          III. CONCLUSION

          For the reasons stated above,

          IT IS HEREBY ORDERED that the Court ADOPTS the Special Master’s Report and

   Recommendation as the Opinion of the Court (ECF No. 1050).

          IT IS FURTHER ORDERED that “Plaintiff’s Objection to the Special Master’s April 8,

   2021 Order” (ECF No. 1057) is DENIED.

          IT IS FURTHER ORDERED that “Plaintiff’s Motion for Leave to File Reply in Support

   of Its Objection to the Special Master’s Order on Pre-Tender Defense Costs” (ECF No. 1065) is

   DENIED.




                                                    10
Case 1:19-cv-00010-JTN-SJB ECF No. 1168, PageID.119586 Filed 07/26/21 Page 11 of 11




           IT   IS   FURTHER       ORDERED       that   “Employers   Insurance    Company   of

   Wausau’s Objections to Special Master Manderfield’s Opinion and Order on Defendants’ Cross-

   Motion for Partial Summary Judgment Regarding Pre-Tender Defense Costs” (ECF No. 1056) is

   DENIED.


   Dated: July 26, 2021                                       /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge




                                               11
